Title: From Thomas Jefferson to James Duane, 30 August 1791
From: Jefferson, Thomas
To: Duane, James



Dear Sir
Philadelphia Aug. 30. 1791.

The bearer hereof, Mr. Osmont, is a young gentleman who was very particularly recommended to me from France, and who very particularly deserved it as he is a young man of extraordinary merit and talents. I take the liberty of asking your advice to him in the following case wherein I am not sufficiently informed to counsel him. A Frenchman of the name of Le tonnelier, who was connected with Penet in the Oneida country, and claimed a part of the lands given there by the Indians to Penet, or to Penet and him, went to France where he offered them for sale. Mr. Osmont had just then received from his ruined parents their blessing and what guineas they could raise, to go abroad to seek his fortune. He determined to come to America, and was persuaded by Le tonnelier to take his lands and give him his money. He did so, and this money enabled Le Tonnelier to run off from his creditors, without having made a regular conveyance to Mr. Osmont, who now wishes to be advised whether he might hope for success were he [to] undertake the trouble and expence of going to the Oneida country to seek after the land. On this subject my own inability to advise him makes me ask  for him the charity of your information. I am with great esteem Dr. Sir Your most obedt. humble servt.,

Th: Jefferson

